DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 9, and 17 have been amended by Applicant. No claims have been currently added or cancelled. Claims 1-18 are currently pending. 

Response to Arguments
Claim Interpretation under 35 U.S.C. 112(f)
 Claim interpretation as to the limitation “computing device”, in claims 1, 9, and 17, has been withdrawn in view of Applicant’s amendment to said claims. 

Claim Rejection under 35 U.S.C. 112(b)
The rejection of claims 1, 9, and 17, under 35 U.S.C. 112(b), as a result of the claim limitation “computing device” invoking 35 U.S.C. 112(f), has been withdrawn in view of Applicant’s amendment to claims 1, 9, and 17 eliminating the limitation from said claims.  

Claim Rejection under 35 U.S.C. 103
The rejection of claims 1, 7-9, and 15-18, under 35 U.S.C. 103, as being unpatentable over Hyungik Oh et al., “An Intelligent Notification System Using Context 
The rejection of claims 2-6, 10-14, and 17, under 35 U.S.C. 103, as being unpatentable over Hyungik Oh et al., “An Intelligent Notification System Using Context from Real-Time Personal Activity Monitoring” in view of Karsten et al. (US 20170031449 A1), in further view of Chang et al. (U.S. Patent No. 9854084) in further view of Strom et al. (US 20070297327 A1), in further view of Horvitz (EP 1203307B1), has been maintained.   

Applicant's arguments filed 06/13/2021 have been fully considered but they are not persuasive.

Applicant has currently amended claim 1 to recite, inter alia, “determining, by a stochastic controller, whether or not to provide one or more alerts to a user in any future time frame based on events and based on a user preference, wherein the events are determined based on an analysis of multiple sensor readings from one or more sensors of a wearable device, wherein the one or more alerts are configured to alert the user that respective events have occurred, …”.

	Applicant mainly argues (in pages 9-10 of Applicant’ Remarks) “the recited events of claim 1 cannot be interpreted as the contextual factors and event factors of Oh” and further contends that Oh does not describe any events that are determined based on sensor readings from the wearable device. Applicant further asserts “Oh clearly does not or suggest a usage of sensors for detecting event factors, as in indicated in the Abstract and in Section 1, Column 2 of Oh, instead since detecting missed or rejected calls does not require any sensors, while detecting context factors such as physical activity of the user may require usage of environmental sensors.”

	Examiner respectfully disagrees with Applicant’s arguments above. As set forth in the Office Action dated March 17, 2021, Oh, Abstract, Section 1, col. 2, ¶ 1, Oh, Section 1, col. 2; Oh, page 4, Section 5, and Section 2 were pointed as teaching and/or otherwise disclosing determining events based on an analysis of multiple sensor readings from one or more sensors of a wearable device (as claimed un unamended claim 1). Specifically, Abstract in Oh states: 

People can now receive custom-made information through smartphones, tablets or wearable devices. However, people often ten to miss vital information, event reminders, in the flood of notifications. The problem of finding convenient moments for need-to-know information should be investigated…We believe that tracking changes in a user’s physical activity and other contextual factors will reveal the most convenient moments. We propose a mobile framework, smartNoti, to carefully examine the user environment…We believe that our findings can lead to intelligent strategies to issue unobstrusive notifications on today’s smart phones at no cost, by using sensors and contextual factors. [Emphasis added].
	
Oh, Section 1, col. 2, ¶ 1 further states “[t]o avoid the deluge of information at involuntary times, notification systems need to be made aware of their current environment, infrastructures for understanding user environments, such as wearable sensors… have grown in use.”

smartNoti. To that effect, Oh indicates that to demonstrate their approach they have implemented a mobile notification application called Intelligent Callback Reminder on smartNoti. Thus, the mobile notification application Intelligent Callback Reminder, as disclosed in Oh, is just one possible embodiment and/or manner of implementing the mobile framework smartNoti. To examine the capabilities of the smartNoti framework, Oh describes the framework’s architecture in Section 3 and Figure 1. Particularly, Oh is described as having been divided in three layers: logging, processing, and prediction. To this effect, the Logging Layer – Measuring Parameter is disclosed as contributing to two main tasks: context logging and event factor logging. Accordingly, this layer can integrate events and/or factors such as activity, physical activity, location, time, calendar, incoming/outgoing calls, or missed/rejected calls. Thus, the events and/or factors considered by the smartNoti framework, as received from sensors from a wearable device, are not merely limited to incoming/outgoing calls or missed/rejected calls as Applicant’s contends. 

	Although there is not explicit limiting definition in Applicant’s specification of the term event(s), as claimed in claim 1, Examiner notes that the term event(s), as claimed, has also been interpreted consistent with Applicant’s own disclosure. To this effect, Applicant’s specification states in Paragraph [0003] “Analysis of the measurements by the sensors of the WDs [wearable devices] may be performed using event processing techniques…the analysis may identify meaningful events and issue derived events alerting thereof.” Additionally, Paragraph [0004] of Applicant’s specification further 

	Thus, based on the current claim language in claim 1 (as amended) and applicant’s own specification, Examiner has understood Oh, as disclosed above, to read on the limitation as currently claimed. 

	Applicant further argues that the combination of Oh et al. in further view of Karsten, in further view of Chang fails to teach or suggest the limitation “determining, by a stochastic controller, whether or not to provide one or more alerts to a user in any future time frame based on events from a wearable device and based on a user preference, …”.

	Examiner respectfully disagrees with Applicant’s argument above. As set forth in the Office Action dated March 17, 2021, and in the instant rejection of claim 1 (as amended), Oh Section 3 has been pointed as teaching “Prediction layer 3 – controlling the system” wherein if a context transition moment is detected the moment predictor predicts [i.e., with the statistical model/controller] whether the detected time is a recognizable and available moment to provide a notification to a user.; Oh, Section 1, col. 2, further teaching the system keeps track of context factors and event factors in real-time. This section of Oh understood to read on “determining, by a stochastic controller, whether or not to provide one or more alerts to a user in any future time frame based on events from a wearable device …, …”.

	On the other hand, Karsten was pointed as teaching the limitation  “determining, by a stochastic controller, whether or not to provide one or more alerts to a user in any future time frame … based on a user preference, …”. To this effect, Karsten, Paragraphs [0109] was pointed as teaching a wearable device system comprising an electric feedback simulator configured to deliver an electric shock (i.e., as in an alert or notification) from the wearable device (i.e., wristband) in response to an instruction from the control unit; Paragraph [0110] teaching frequency, duration or voltage of the electric shocks [i.e., as in indicative of a desired notification rate] is customizable [as in based on a user preference].; Paragraph [0111] and [0113] teaching  electric feedback simulator configured to deliver the electric shock [i.e., notification and/or alert] from the wristband at a specific time [e.g., specified time for notifications and/or alerts based on an instruction(s) from the user or from another user.]; and Paragraphs [0167]-[0169] teaching wearable device providing alert signal to a user and a controller adapted to receive an alert instruction corresponding to an alert event. The device capable of alerting the user to different events.

	As to the portion of the limitation reciting whether or not to provide one or more alerts to a user in any future time frame, Examiner respectfully maintains that Oh’s description of the implementation of smartNoti via the intelligent callback application reads on the limitation as claimed as Oh teaches that the system judges smartNoti keeps the detection process running (See, Oh, pg. 4, Section 5). Thus, Oh has been understood to read on the argued limitation as currently claimed. 

	Regarding the Chang reference, Examiner notes that Chang was cited as teaching the limitation …wherein upon identifying that the decision indicates that the alert is not to be issued for the event, dropping the alert without issuing the alert for the event in any future timeframe. Accordingly, Chang, Col. 7, lines 39-50, was pointed as teaching “… reprocessing of the alerts may vary depending upon the classification of the alert and the particular trigger causing the reprocessing. In some implementations, alerts can be automatically cancelled silently without any notification provided to a user. Such outright cancellation without notice would be optimal in situations where an alert is determined to be unwanted and unnecessary with a high level of confidence or where the error costs associated with cancelling an alert that would have nevertheless had some utility are low.”. Lastly, it was also noted that Chang Paragraph (15) teaches alerts and/or notifications on “computerized watches” [reading on wearable device].

	Applicant further argues “It would not make sense to combine Oh with any other reference to teach a determination regarding whether one or more alerts should be provided based on both the events and the user preference, at least since Oh teaches providing an alert upon identifying a context switch, regardless of a user preference indicating a desired notification rate…”.

In response to applicant's argument above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

	In view of all of the above, the rejection of amended claims 1, 9, and 17 (and dependent claims therefrom), under 35 U.S.C. 103, as being unpatentable over Oh et al. in view of Karsten and Chang, has been maintained herein. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1, 7-9, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hyungik Oh et al., “An Intelligent Notification System Using Context from Real-Time Personal Activity Monitoring” in view of Karsten et al. (US 20170031449 A1), in further view of Chang et al. (U.S. Pat. No. 9854084).

Regarding claim 1, Oh teaches a computer-implemented method comprising: 
determining, by a stochastic controller, whether or not to provide one or more alerts to a user in any future time frame based on events (Oh, Section 3 teaches “Prediction layer 3 – controlling the system” wherein if a context transition moment is detected the moment predictor predicts [i.e., with the statistical model/controller] whether the detected time is a recognizable and available moment to provide a notification to a user.; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Oh further teaches that the system judges whether a moment is recognizable and available for a notification and if it not an appropriate time smartNoti keeps the detection process running (see, Oh, pg. 4, Section 5)) and…, wherein the events are determined based on an analysis of multiple sensor readings from one or more sensors of a wearable device (Oh, Abstract, teaches “by using sensors and contextual factors”; Section 1, col. 2, ¶ 1, teaches “wearable sensors”, “smart phones” and “network systems” for notification systems to be made aware of their current environment; Figure 1 (and paragraphs below) teach smartNoti system architecture denoting a Logging Layer – measuring parameter [reading on determining events…from sensors of a wearable device, as claimed]; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Oh, page 4, Section 5, teaches processing system running on a mobile device [reading on at a computing device];  [Note: Oh further discloses, in Section 2, other prior art wherein wearable sensors were also used to , wherein the one or more alerts are configured to alert the user that respective events of the events have occurred (Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Section 3 teaches “Prediction layer 3 – controlling the system” wherein if a context transition moment is detected the moment predictor predicts [i.e., with the statistical model/controller] whether the detected time is a recognizable and available moment to provide a notification to a user.), …, wherein the stochastic controller comprises a stochastic model of an environment (Oh, Section 3 teaches “Prediction layer 3 – controlling the system”; Oh, Section 5, col. 2, teaches incremental user model using a Naïve Bayesian approach [i.e., as in “stochastic model of an environment”] as a baseline to identify whether the statistical model can be utilized in predicting user events.;), wherein said determining comprises determining a decision for an event of the events, wherein the decision indicates whether or not an alert regarding the event is to be issued for the event (Oh, page 2, col. 1, ¶ 1, teaches “smartNoti keeps track of user contexts…The system judges whether the moment is recognizable and available for the notification…If it is not an appropriate time, smartNoti keeps detection process running.”; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.;); and 

outputting alerts to the user based on said determining, wherein said outputting comprises outputting the alert regarding the event if the decision indicates that the alert is to be issued, … (Oh, Section 3 teaches system architecture based on the statistical prediction/determination of the “recognizable and available moment”, the system then generates notifications to the user.; Oh, page 2, col. 1, ¶ 1, teaches “…The system judges whether the moment is recognizable and available for the notification…If it is not an appropriate time, smartNoti keeps detection process running.”; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.;).

	However, Oh does not distinctly disclose: 
determining … based on a user preference, … wherein the user preference is indicative of a desired notification rate of the user.
… wherein upon identifying that the decision indicates that the alert is not to be issued for the event, dropping the alert without issuing the alert for the event in any future timeframe.

	Nevertheless, Karsten teaches determining … based on a user preference, … wherein the user preference is indicative of a desired notification rate of the user (Karsten, Paragraphs [0109] teaches wearable device system comprising an electric feedback simulator configured to deliver an electric shock (i.e., as in an alert or notification) from the wearable device (i.e., wristband) in response to an instruction from the control unit; Paragraph [0110] teaches frequency, duration or voltage of the electric shocks [i.e., as in indicative of a desired notification rate] is customizable [as in based on a user preference].; Paragraph [0111] and [0113] teach electric feedback simulator configured to deliver the electric shock [i.e., notification and/or alert] from the wristband at a specific time [e.g., specified time for notifications and/or alerts based on an instruction(s) from the user or from another user.]; Paragraphs [0167]-[0169] teach wearable device providing alert signal to a user and a controller adapted to receive an alert instruction corresponding to an alert event. The device capable of alerting the user to different events.).

	
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, with the wearable device user-customizable notification (i.e., alerts) frequency and time setting features as taught by Krasten to provide a wearable device system with alerts that can be manually set to serve as notifications or reminders for the wearing user as well as providing automatically generated alerts determined by the wearable device or life management system. (Karsten, Paragraphs [0414] and [0415]). 

Examiner believes that the combination of Oh in view of Karsten teaches identifying whether or not to issue and alert for the event (Oh, page 2, col. 1, ¶ 1, teaches “smartNoti keeps track of user contexts…The system judges whether the moment is recognizable and available for the notification…If it is not an appropriate time, smartNoti keeps detection process running.”; Oh, Section 1, col. 2, further teaches keeps track of context factors and event factors in real-time.;). However, the combination does not distinctly disclose …wherein upon identifying that the decision indicates that the alert is not to be issued for the event, dropping the alert without issuing the alert for the event in any future timeframe. 

Nevertheless, Chang teaches …wherein upon identifying that the decision indicates that the alert is not to be issued for the event, dropping the alert without issuing the alert for the event in any future timeframe (Chang, Col. 7, lines 39-50, teaches “… reprocessing of the alerts may vary depending upon the classification of the alert and the particular trigger causing the reprocessing. In some implementations, alerts can be automatically cancelled silently without any notification provided to a user. Such outright cancellation without notice would be optimal in situations where an alert is determined to be unwanted and unnecessary with a high level of confidence or where the error costs associated with cancelling an alert that would have nevertheless had some utility are low.”; [Note: Chang Paragraph (15) teaches alerts and/or notifications on “computerized watches” [reading on wearable device].)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device, taught by Oh, as modified by the wearable device user-customizable notification (i.e., alerts) frequency and time setting features, as taught by Krasten, to further include the automatic identification and suppression or elimination of 



Regarding claim 7, the combination of Oh in view of Karsten, in further view of Chang teaches all of the limitations of claim 1, and Krasten further teaches wherein the wearable device is worn by the user (Paragraph [0066] teaches intelligent wristband system comprising a wearable wristband configured to be worn by a user.). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, with the wearable device user-customizable notification (i.e. alerts) frequency and time setting features and wherein the wearable device is worn by the user, as taught by Krasten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, in order to provide a wearable device system with alerts that can be manually set to serve as notifications or reminders for the wearing user as well as providing automatically generated alerts determined by the wearable device or life management system. (Karsten, Paragraphs [0414] and [0415]). 


	
	Regarding claim 8, the combination of Oh in view of Karsten, in further view of Chang teaches all of the limitations of claim 1, and Karsten further teaches wherein the wearable device is worn by a person that is being monitored by the user (Paragraph [0066] teaches intelligent wristband system comprising a wearable wristband configured to be worn by a user, and Paragraph [0073] teaches “in an embodiment, the control unit of the wristband can send the biotelemetry data or physical activity data through a network to... a device used by a third party (e.g., a doctor, health or fitness coach, a concierge service associated with the wristband, an executive or personal assistant of the user, etc.)” [as in the biotelemetry data from the device worn by a person is being monitored by a third party user].). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, with the wearable device user-customizable notification (i.e. alerts) frequency and time setting features and wherein the wearable device is worn by a person monitored by the user, as taught by Krasten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, in order to provide a wearable device system with alerts that can allow third parties to analyze the physical activity, social activity, and biometric 



	Regarding claim 9, Oh teaches a computerized apparatus having a processor (Figure 1 “Architecture of smartNoti system” teaches processor within a processing layer.), the processor being adapted to perform the steps of: 

determining, by a stochastic controller, whether or not to provide one or more alerts to a user in any future timeframe based on events (Section 3 teaches “Prediction layer 3 – controlling the system” wherein if a context transition moment is detected the moment predictor predicts [i.e., with the statistical model/controller] whether the detected time is a recognizable and available moment to provide a notification to a user.; Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Oh further teaches that the system judges whether a moment is recognizable and available for a notification and if it not an appropriate time smartNoti keeps the detection process running (see, Oh, pg. 4, Section 5)) and…, wherein the events are determined based on an analysis of multiple sensor readings from one or more sensors of a wearable device (Oh, Abstract , teaches “by using sensors and contextual factors”; Section 1, col. 2, ¶ 1, teaches “wearable sensors”, “smart phones” and “network systems” for notification systems to , wherein the one or more alerts are configured to alert the user that respective events of the events have occurred (Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Section 3 teaches “Prediction layer 3 – controlling the system” wherein if a context transition moment is detected the moment predictor predicts [i.e., with the statistical model/controller] whether the detected time is a recognizable and available moment to provide a notification to a user.), …,  wherein the stochastic controller comprises a stochastic model of an environment (Oh, Section 3 teaches “Prediction layer 3 – controlling the system”; Oh, Section 5, col. 2, teaches incremental user model using a Naïve Bayesian approach [i.e., as in “stochastic model of an environment”] as a baseline to identify whether the statistical model can be utilized in predicting user events.;), wherein said determining comprises determining a filtering decision for an event of the events, the filtering decision indicating whether or not the event should be filtered, wherein the filtering decision indicates whether or not an alert regarding the event is to be issued for the event based on whether or not the event is to be filtered (Oh, page system judges whether the moment is recognizable and available for the notification…If it is not an appropriate time, smartNoti keeps detection process running.”; Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Oh, page 3, col. 1, ¶ 1, further teaches “filtering” – reading on the limitation as claimed.); and 

outputting alerts to the user based on said determining, wherein said outputting comprises outputting the alert regarding the event if the decision indicates that the alert is to be issued, … (Oh, Section 3 teaches system architecture and method comprising, inter alia, the aforementioned “Prediction layer – controlling the system” and teaches based on the statistical prediction/determination of the “recognizable and available moment”, the system then generates notifications to the user.; Oh, page 2, col. 1, ¶ 1, teaches “…The system judges whether the moment is recognizable and available for the notification…If it is not an appropriate time, smartNoti keeps detection process running.”; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Oh, page 3, col. 1, ¶ 1, teaches “filtering”).

	However, Oh does not distinctly disclose: 
determining … based on a user preference, … wherein the user preference is indicative of a desired notification rate of the user,…
…, wherein upon determining that the filtering decision indicates that the event is to be filtered, the alert regarding the event is not issued in any future timeframe.

	Nevertheless, Karsten teaches determining … based on a user preference, … wherein the user preference is indicative of a desired notification rate of the user (Karsten, Paragraphs [0109] teaches wearable device system comprising an electric feedback simulator configured to deliver an electric shock (i.e., as in an alert or notification) from the wearable device (i.e., wristband) in response to an instruction from the control unit; Paragraph [0110] teaches frequency, duration or voltage of the electric shocks [i.e., as in indicative of a desired notification rate] is customizable [as in based on a user preference].; Paragraph [0111] and [0113] teach electric feedback simulator configured to deliver the electric shock [i.e., notification and/or alert] from the wristband at a specific time [e.g., specified time for notifications and/or alerts based on an instruction(s) from the user or from another user.]; Paragraphs [0167]-[0169] teach wearable device providing alert signal to a user and a controller adapted to receive an alert instruction corresponding to an alert event. The device capable of alerting the user to different events.).



Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a 

Examiner believes that the combination of Oh in view of Karsten teaches filtering decision to identify whether or not to issue and alert for the event (Oh, page 2, col. 1, ¶ 1, teaches “smartNoti keeps track of user contexts…The system judges whether the moment is recognizable and available for the notification…If it is not an appropriate time, smartNoti keeps detection process running.”; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.). However, the combination does not distinctly disclose …, wherein upon determining that the filtering decision indicates that the event is to be filtered, the alert regarding the event is not issued in any future timeframe.

Nevertheless, Chang teaches …, wherein upon determining that the filtering decision indicates that the event is to be filtered, the alert regarding the event is not issued in any future timeframe (Chang, Col. 7, lines 39-50, teaches “… reprocessing of the alerts may vary depending upon the classification of the alert and the particular trigger causing the reprocessing. In some implementations, alerts can be Note: Chang Paragraph (15) teaches alerts and/or notifications on “computerized watches” [reading on wearable device].)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device, taught by Oh, as modified by the wearable device user-customizable notification (i.e., alerts) frequency and time setting features, as taught by Krasten, to further include the automatic identification and suppression or elimination of notification alarms, as taught by Chang, in order to “eliminate alerts that have become unnecessary as a result of events occurring between the time the notification alarm or alert was set up and the time at which the notification alarm or alert commences”. (Chang, Cols. 3-4, lines 56-67 and lines 1-12). 



Regarding claim 15, the combination of Oh in view of Karsten in further view of Chang teaches all of the limitations of claim 9, and Krasten further teaches wherein the wearable device is worn by the user (Paragraph [0066] teaches intelligent wristband system comprising a wearable wristband configured to be worn by a user.). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, with the the wearable device user-customizable notification (i.e. alerts) frequency and time setting features and wherein the wearable device is worn by the user, as taught by Krasten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, in order to provide a wearable device system with alerts that can be manually set to serve as notifications or reminders for the wearing user as well as providing automatically generated alerts determined by the wearable device or life management system. (Karsten, Paragraphs [0414] and [0415]). 



	Regarding claim 16, the combination of Oh in view of Karsten in further view of Chang teaches all of the limitations of claim 9, and Karsten further teaches wherein the wearable device is worn by a person that is being monitored by the user (Paragraph [0066] teaches intelligent wristband system comprising a wearable wristband configured to be worn by a user, and Paragraph [0073] teaches “in an embodiment, the control unit of the wristband can send the biotelemetry data or physical activity data through a network to... a device used by a third party (e.g., a doctor, health or fitness coach, a concierge service associated with the wristband, an executive or personal assistant of the user, etc.)” [as in the biotelemetry data from the device worn by a person is being monitored by a third party user].). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, with the wearable device user-customizable notification (i.e. alerts) frequency and time setting features and wherein the wearable device is worn by a person monitored by the user, as taught by Krasten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, in order to provide a wearable device system with alerts that can allow third parties to analyze the physical activity, social activity, and biometric data of the person wearing the device and allow said third party “user” to suggest and/or schedule actions that are beneficial to the health of the person wearing the device. (Krasten, Paragraphs [0006] and [0073]).



	Regarding claim 18, the combination of Oh in view of Karsten in further view of Chang teaches all of the limitations of claim 1, and Karsten further teaches wherein the user preference is provided by the user (Karsten, Paragraph 0173 teaches “the configurable by or on behalf of the user” and “a user may select a preferred set of alerts.”; Karsten Paragraph [0177] further teaches “Sets of alert signals appropriate to various sensed conditions may be preconfigured or may be programmable by the user.”), …. 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, with the wearable device user-customizable notification (i.e., alerts) frequency and time setting features, as taught by Krasten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, in order to provide a wearable device system with alerts that can be manually set to serve as notifications or reminders for the wearing user as well as providing automatically generated alerts determined by the wearable device or life management system. (Karsten, Paragraphs [0414] and [0415]). 

However, the combination of Oh in view of Karsten in further view of Chang does not distinctly disclose: 
wherein the stochastic controller defines an objective function, wherein the objective function defines the first and second penalties, wherein the policy is configured to minimize the expected value of the objective function.

wherein the stochastic controller defines an objective function, wherein the objective function defines the first and second penalties, wherein the policy is configured to minimize the expected value of the objective function (Strom, Paragraph [0008] teaches method, apparatus, and computer program code for controlling when to send messages, wherein a policy is determined by utilizing probability statistics and a cost function [i.e., objective function] prior stream processing to determine which messages to send eagerly and under which conditions messages can be delayed.; Strom, Claim 4 teaches “receiving user input specifying the cost function, wherein the cost function indicates relative weights given to a cost of sending messages weighted against a cost of delaying delivering messages to clients.”; Strom, Paragraph [0041] teaches “user-defined penalty function” and further teaches computing a best policy mapping states to actions such that the expected average per unit time over the long run is minimized.; [Note: “messages” – disclosed in Strom - understood as reading on alerts as claimed.]).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as modified by the wearable device user-customizable notification (i.e. alerts) frequency and time setting features, as taught by Krasten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, to further include the policy determined by probability statistics and a cost function (i.e., objective function) that is . 


12.	Claims 2-6, 10-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hyungik Oh et al., “An Intelligent Notification System Using Context from Real-Time Personal Activity Monitoring” in view of Karsten et al. (US 20170031449 A1), in further view of Chang et al. (U.S. Patent No. 9854084) in further view of Strom et al. (US 20070297327 A1), in further view of Horvitz (EP 1203307B1). 

Regarding claim 2,  the combination of Oh in view of Karsten in further view of Chang teaches all of the limitations of claim 1, and the combination further teaches “… during operation of the wearable device (Karsten, teaches wearable device system can provide alerts for recommendations or suggestions according to user activity settings, wherein in some examples a user may define an activity-free period when no alerts are generated during that period and in other examples the system may determine an activity-free period based on biometric data. [Note: all of these examples are in the context of “during operation of the wearable device”].). 

However, the combination does not distinctly disclose wherein the stochastic controller defining an objective function, wherein the objective function comprises a user-defined weight representing the user preference that is controllable by the user …, wherein the objective function defines a first penalty for excessive alerts and a second penalty for missing alerts, wherein the user-defined weight is configured to be applied to the first penalty or the second penalty, wherein the stochastic controller is configured to determine the decision in a manner that minimizes the first and second penalties. 

Strom teaches wherein the stochastic controller defines an objective function (Paragraph [0008] teaches method, apparatus, and computer program code for controlling when to send messages, wherein a policy is determined by utilizing probability statistics and a cost function [i.e., objective function] prior stream processing to determine which messages to send eagerly and under which conditions messages can be delayed.; Paragraph [0008] further teaches a controller is operated during stream processing that observes a current state and that applies the policy based on the current state.), wherein the objective function comprises a user-defined weight representing the user preference that is controllable by the user … , wherein the objective function defines a first penalty for excessive alerts and a second penalty for missing alerts, wherein the user-defined weight is configured to be applied to the first penalty or the second penalty, wherein the stochastic controller is configured to determine the decision in a manner that minimizes the first and second penalties (Strom, Claim 4 teaches “receiving user input specifying the cost function, wherein the cost function indicates relative weights given to a cost of sending messages weighted against a cost of delaying delivering messages to clients.” Note: cost of sending the messages understood as reading on penalty for excessive alerts and cost of delaying sending the messages understood as reading on penalty for missing alerts]; Strom, Paragraph [0041] teaches “user-defined penalty function” and further teaches computing a best policy mapping states to actions such that the expected average per unit time over the long run is minimized.; [Note: “messages” – disclosed in Strom - understood as reading on alerts as claimed.])...

	[EXAMINER NOTE: Although Strom does not explicitly disclose “during the operation of the wearable device”, Examiner notes that Strom teaches at paragraph [0004] examples of stream processing computing applications include, inter alia, “sensor networks”.]

	[EXAMINER NOTE: Even though the combination of Oh in view of Karsten in further view of Chang does not explicitly disclose a cost function as claimed, it is noted that Oh discloses in section 7, col. 2, incremental learning algorithm, which implies an objective function that the learning algorithm evaluates and optimizes.]

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as modified by the wearable device user-customizable notification (i.e. alerts) frequency and time setting features, as taught by Krasten, as further modified by the automatic identification and suppression or 

	As stated above, Examiner believes that the combination of Oh in view of Karsten in further view of Chang, in further view of Strom teaches or at the least implies …, wherein the objective function defines a first penalty for excessive alerts and a second penalty for missing alerts,… (Strom, Paragraph [0041] as stated above). However, said limitation is more clearly and distinctly taught by Horvitz, as provided below. 

	Horvitz teaches …, wherein the objective function defines a first penalty for excessive alerts and a second penalty for missing alerts (Horvitz, Paragraph [0008] teaches “notification decision making module makes decisions about how, if, and when to alert the user” based on a probabilistic analysis and further teaches analyzing how and when to render an alert based on a consideration of the expected costs of interrupting the user by considering the costs of interruption for each of the possible states of attentional focus and the likelihood of each of the states.; Horvitz, Paragraphs [0042]-[0046] further describe “cost function”, “different dimensions of cost associated with alerts”, and “expected cost of delayed action associated with reading the , …

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as modified by the wearable device user-customizable notification (i.e. alerts) frequency and time setting features, as taught by Krasten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, as further modified by the policy determined by probability statistics and a cost function (i.e., objective function) that is observed and applied by a controller, as taught by Strom, to further include the cost function and techniques associated with managing alerts, as taught by Horvitz, in order to provide an architecture that can consider dynamically the urgency or importance of notifications and that can weigh the value of transmitting the information with the potential context-sensitive costs to the user in terms of the distraction associated with the rendering of visual or audio notifications. (Horvitz, Paragraph [0003]).



	Regarding claim 3, the combination of Oh in view of Karsten in further view of Chang teaches all of the limitations of claim 1, however, the combination does not distinctly disclose wherein the stochastic controller is based on a Markov Decision Process (MDP), wherein the MDP comprises: a set of states, a set of actions, an immediate cost function based on a state and an associated event, a transition probabilities matrix, and an initial states distribution; wherein said computer-implemented method further comprises computing an optimized policy which minimizes an expected aggregated cost that is based on the immediate cost function; wherein said determining comprises applying the optimized policy. 

	Strom teaches wherein the stochastic controller is based on a Markov Decision Process (MDP) (Strom, Paragraph [0083] teaches the controller is modeled as a finite-state Markov process.), wherein the MDP comprises: a set of states, a set of actions, an immediate cost function based on a state and an associated event, a transition probabilities matrix, and an initial states distribution (Strom, Paragraph [0083] teaches “…There are known algorithms, such as optimum stationary policy solver 1404 for finding an optimum "stationary policy" provided that the set of states and actions may be modeled as a Markov process and provided that each transition may be associated with cost function 1406. The controller is modeled as a finite-state Markov process. A Markov process is one where for a given state s.sub.i and action a, there is a set of probabilities p.sub.ij(a) for each of the possible next states s.sub.j.” [Note: the set of probabilities for each of the possible next states as in “a transition probabilities matrix”]; Paragraph [0093] teaches “Offline process 1400 models or measures parameters p.sub.1, p.sub.2, p.sub.3, p.sub.4, p.sub.batch(T,T',b) referred to as probabilities 1410. Probabilities 1410 are statistics showing the frequency and distribution of the values of messages and are an input into algorithm 1414” and gathering information ahead of time about the statistical behavior of the system such as rates of messages and the distribution of the message values [as in an initial states distribution].; Paragraphs [0005]-[0006] teach computation on event streams and receiving events. [Note: computation on event streams in [0005]-[0006] and gathering information about the statistical behavior of the system in [0098] reading on “associated event” as claimed.); 

wherein said computer-implemented method further comprises computing an optimized policy which minimizes an expected aggregated cost that is based on the immediate cost function (Paragraph [0083] teaches “Policy 1402 is a function n(s) that maps a state s to an action u [i.e., an “event”]”, and further teaches “optimum stationary policy solver 1404 for finding an optimum "stationary policy" provided that the set of states and actions may be modeled as a Markov process and provided that each transition may be associated with cost function 1406.”; Paragraph [0083] further teaches “the stationary policy minimizes the expected cost per unit time over an infinite run of the system.”);  

wherein said determining comprises applying the optimized policy (Paragraph [0095] teaches the optimum stationary policy solver generates the optimized policy, and the optimized policy is passed to a controller for use at execution time.). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a 



	Regarding claim 4, the combination of Oh in view of Karsten, in further view of Chang, in further view of Strom teaches all of the limitations of claim 3, and Strom further teaches wherein the transition probabilities matrix is computed based on historical data (Strom, Paragraph [0040] teaches “The statistical information comes from either a mathematical model of the system being monitored or from measurements of prior experience with the system” [as in “historical data”]; Paragraph [0062] teaches Markov model being used in the offline process described in connection with Fig. 14, in which probabilities will be associated with pairs of states in a state diagram for each possible action. [Note: state data used during offline process is historical data, understood as measurements of prior experience with the system.]). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as further modified by the wearable device user-customizable notification (i.e. alerts) frequency and time setting features, as taught by Krasten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, to further include the policy determined by probability statistics and a cost function (i.e., objective function) that is observed and applied by a controller modeled as a finite-state Markov process, as taught by Strom, in order to solve a stochastic optimization problem that provides parameters to a controller (i.e., that depends on states and not the current time) which at execution time decides when to send messages immediately and when to delay sending them and avoid the problem of wasted messages. (Strom, Paragraphs [0007] and [0097]-[0098]). 



	Regarding claim 5, the combination of Oh in view of Karsten, in further view of Chang, in further view of Strom teaches all of the limitations of claim 4, and Strom further teaches wherein the transition probabilities matrix is updated based on current data provided by the analytics library (Strom, Paragraph [0040] teaches “The statistical information comes from either a mathematical model of the system being monitored [as in current data provided by an analytics library] or from measurements of prior experience with the system.”; Paragraph [0068] teaches the controller performs once per tick updates and the updated state may include nuew values of t and w if present.; Paragraph [0069] teaches controller performs state updates associated with any messages received during the tick.), 

wherein the method further comprises re-computing a new optimized policy which minimizes the expected aggregated cost function in view of the updated probabilities matrix (Strom, Paragraph [0070] teaches upon the controller performing state updates the controller computes an action based on the state and policy. Said policy being a mapping from state to action in which for every possible state, the policy says which action to perform. Paragraph [0070] further indicates this policy will have been previously computed offline by solving an optimization problem and deployed into the controller before execution time. The controller computes the action based on the state and the policy.); and 

applying the new optimized policy to perform said determining (Strom, Paragraph [0070] teaches upon the controller performing state updates the controller computes an action based on the state and policy. Said policy being a mapping from state to action in which for every possible state, the policy says which action to perform.; . 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as further modified by the wearable device user-customizable notification (i.e. alerts) frequency and time setting features, as taught by Krasten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, to further include the policy determined by probability statistics and a cost function (i.e., objective function) that is observed and applied by a controller modeled as a finite-state Markov process, as taught by Strom, in order to solve a stochastic optimization problem that provides parameters to a controller (i.e., that depends on states and not the current time) which at execution time decides when to send messages immediately and when to delay sending them and avoid the problem of wasted messages. (Strom, Paragraphs [0007] and [0097]-[0098]). 



	Regarding claim 6, the combination of Oh in view of Karsten, further view of Chang, in further view of Strom teaches all of the limitations of claim 3, and the combination further teaches further comprising: obtaining user feedback to modify the user preference (Oh, Section 3, col. 2 teaches a logging layer that carries out context factor logging and event factor logging, wherein context factors include activity, location, time, entertainment and system categories and event factors may include, inter alia, missed or rejected calls. [Note: missed or rejected calls as well as some context factors are forms of explicit or implicit user feedback obtained by the system.]; Oh, section 1, col. 2, teaches notifications to the user at a recognizable and available moment as determined by the system wherein the system keeps track of user contexts (i.e., user feedback).; Oh, Section 6 further teaches the application was evaluated using two methods, a model prediction test and a user feedback test.); 

re-computing a new optimized policy which minimizes the expected aggregated cost function based on the modified user preference (Strom, Paragraph [0040] teaches different kinds of information supplied by the system’s users including, inter alia, a user-defined penalty function.; Strom, Paragraph [0041] teaches “The system will also incur an expected "cost" or "penalty" g(i,u) based on the user-defined penalty function. This step is repeated at each tick of time. An infinite horizon stochastic optimization problem is: given p.sub.ij(u) and g(i,u) as defined above, compute a "best" policy … mapping states to actions, such that the expected average penalty per unit time incurred over the long run is minimized.”; Strom, Paragraph [0089] teaches “To compute the cost g(i,u), the assumption is made that the user has supplied a penalty per message sent called C.sub.msg. The cost for the state is C.sub.msg weighted by the probability that a message will be sent…If the action taken is to change the threshold, there is an additional cost xC.sub.msg to send a control message to each of the x threshold-based filters.”); and 

applying the new optimized policy to perform said determining (Strom, Paragraph [0089] teaches “To compute the cost g(i,u), the assumption is made that the user has supplied a penalty per message sent called C.sub.msg. The cost for the state is C.sub.msg weighted by the probability that a message will be sent…If the action taken is to change the threshold, there is an additional cost xC.sub.msg to send a control message to each of the x threshold-based filters.”). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as further modified by the wearable device user-customizable notification (i.e. alerts) frequency and time setting features, as taught by Krasten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, to further include the policy determined by probability statistics and a cost function (i.e., objective function) that is observed and applied by a controller modeled as a finite-state Markov process as taught by Strom in order to solve a stochastic optimization problem that provides parameters to a controller (i.e., that depends on states and not the current time) which at execution time decides when to send messages immediately and when to delay 



Regarding claim 10, the combination of Oh in view of Krasten, in further view of Chang, teaches all of the limitations of claim 9, and the combination further teaches “… during operation of the wearable device (Karsten, teaches wearable device system can provide alerts for recommendations or suggestions according to user activity settings, wherein in some examples a user may define an activity-free period when no alerts are generated during that period and in other examples the system may determine an activity-free period based on biometric data. [Note: all of these examples are in the context of “during operation of the wearable device”].). 

However, the combination does not distinctly disclose wherein the stochastic controller defines an objective function, wherein the objective function comprises a user-defined weight representing the user interface that is controllable by the user …, wherein the objective function defines a first penalty for excessive alerts and a second penalty for missing alerts, wherein the user-defined weight is configured to be applied to the first penalty or the second penalty, wherein the stochastic controller is configured to determine the decision in a manner that minimizes the first and second penalties. 

wherein the stochastic controller defines an objective function (Paragraph [0008] teaches method, apparatus, and computer program code for controlling when to send messages, wherein a policy is determined by utilizing probability statistics and a cost function [i.e., objective function] prior stream processing to determine which messages to send eagerly and under which conditions messages can be delayed.; Paragraph [0008] further teaches a controller is operated during stream processing that observes a current state and that applies the policy based on the current state.), wherein the objective function comprises a user-defined weight representing the user interface that is controllable by the user … , wherein the objective function defines a first penalty for excessive alerts and a second penalty for missing alerts, wherein the user-defined weight is configured to be applied to the first penalty or the second penalty, wherein the stochastic controller is configured to determine the decision in a manner that minimizes the first and second penalties (Strom, Claim 4 teaches “receiving user input specifying the cost function, wherein the cost function indicates relative weights given to a cost of sending messages weighted against a cost of delaying delivering messages to clients.” [Note: cost of sending the messages understood as reading on penalty for excessive alerts and cost of delaying sending the messages understood as reading on penalty for missing alerts]; Strom, Paragraph [0041] teaches “user-defined penalty function” and further teaches computing a best policy mapping states to actions such that the expected average per unit time over the long run is minimized.; [Note: “messages” – disclosed in Strom - understood as reading on alerts as claimed.])...

[EXAMINER NOTE: Although Strom does not explicitly disclose “during the operation of the wearable device”, Examiner notes that Strom teaches at paragraph [0004] examples of stream processing computing applications include, inter alia, “sensor networks”.]

	[EXAMINER NOTE: Even though the combination of Oh in view of Karsten in further view of Chang does not explicitly disclose a cost function as claimed, it is noted that Oh discloses in section 7, col. 2, incremental learning algorithm, which implies an objective function that the learning algorithm evaluates and optimizes.]

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as modified by the wearable device user-customizable notification (i.e. alerts) frequency and time setting features, as taught by Krasten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, to further include the policy determined by probability statistics and a cost function (i.e., objective function) that is observed and applied by a controller, as taught by Strom, in order to solve a stochastic optimization problem that provides parameters to a controller which at execution time decides when to send messages immediately and when to delay sending them and avoid the problem of wasted messages. (Strom, Paragraphs [0007] and [0097]-[0098]). 

 …, wherein the objective function defines a first penalty for excessive alerts and a second penalty for missing alerts,… (Strom, Paragraph [0041] as stated above). However, said limitation is more clearly and distinctly taught by Horvitz, as provided below. 

	Horvitz teaches …, wherein the objective function defines a first penalty for excessive alerts and a second penalty for missing alerts (Horvitz, Paragraph [0008] teaches “notification decision making module makes decisions about how, if, and when to alert the user” based on a probabilistic analysis and further teaches analyzing how and when to render an alert based on a consideration of the expected costs of interrupting the user by considering the costs of interruption for each of the possible states of attentional focus and the likelihood of each of the states.; Horvitz, Paragraphs [0042]-[0046] further describe “cost function”, “different dimensions of cost associated with alerts”, and “expected cost of delayed action associated with reading the message”.; Horvitz, Paragraph [0009] further teaches alert management is guided by policies derived from knowledge about costs or preferences.), …


Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors 



	Regarding claim 11, the combination of Oh in view of Karsten in further view of Chang teaches all of the limitations of claim 9, however, the combination does not distinctly disclose wherein the stochastic controller is based on a Markov Decision Process (MDP), wherein the MDP comprises: a set of states, a set of actions, an immediate cost function based on a state and an event, a transition probabilities matrix, and an initial states distribution; wherein said processor is further adapted to perform: computing an optimized policy which minimizes an expected aggregated cost that is based on the immediate cost function; wherein said determining comprises applying the optimized policy. 

	Nevertheless, Strom teaches wherein the stochastic controller is based on a Markov Decision Process (MDP) (Paragraph [0083] teaches the controller is modeled as a finite-state Markov process.), wherein the MDP comprises: a set of states, a set of actions, an immediate cost function based on a state and an event, a transition probabilities matrix, and an initial states distribution (Paragraph [0083] teaches “…There are known algorithms, such as optimum stationary policy solver 1404 for finding an optimum "stationary policy" provided that the set of states and actions may be modeled as a Markov process and provided that each transition may be associated with cost function 1406. The controller is modeled as a finite-state Markov process. A Markov process is one where for a given state s.sub.i and action a, there is a set of probabilities p.sub.ij(a) for each of the possible next states s.sub.j.” [note: the set of probabilities for each of the possible next states as in “a transition probabilities matrix”]; Paragraph [0093] teaches “Offline process 1400 models or measures parameters p.sub.1, p.sub.2, p.sub.3, p.sub.4, p.sub.batch(T,T',b) referred to as probabilities 1410. Probabilities 1410 are statistics showing the frequency and distribution of the values of messages and are an input into algorithm 1414” and Paragraph [0098] teaches gathering information ahead of time about the statistical behavior of the system such as rates of messages and the distribution of the message values [as in an initial states distribution].); 

wherein said processor is further adapted to perform: computing an optimized policy which minimizes an expected aggregated cost that is based on the immediate cost function (Paragraph [0083] teaches “Policy 1402 is a function n(s) that maps a state s to an action u [i.e., an “event”]”, and further teaches “optimum stationary policy solver 1404 for finding an optimum "stationary policy" provided that the set of states and actions may be modeled as a Markov process and provided that each transition may be associated with cost function 1406.”; Paragraph [0083] further teaches “the stationary policy minimizes the expected cost per unit time over an infinite run of the system.”); 

wherein said determining comprises applying the optimized policy (Paragraph [0095] teaches the optimum stationary policy solver generates the optimized policy, and the optimized policy is passed to a controller for use at execution time.). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as modified by the wearable device user-customizable notification (i.e. alerts) frequency and time setting features taught by Krasten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, to further include the policy determined by probability statistics and a cost function (i.e., objective function) that is observed and applied by a controller modeled as a finite-state Markov process, as taught by Strom, in order to solve a stochastic optimization problem that provides parameters to a controller (i.e., that depends on states and not the current time) which 


	
	Regarding claim 12, the combination of Oh in view of Karsten, in further view of Chang, in further view of Strom teaches all of the limitations of claim 11, and Strom further teaches wherein the transition probabilities matrix is computed based on historical data (Paragraph [0040] teaches “The statistical information comes from either a mathematical model of the system being monitored or from measurements of prior experience with the system” [as in “historical data”]; Paragraph [0062] teaches Markov model being used in the offline process described in connection with Fig. 14, in which probabilities will be associated with pairs of states in a state diagram for each possible action. [Note: state data used during offline process is historical data, understood as measurements of prior experience with the system.]). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as modified by the wearable device user-customizable notification (i.e. alerts) frequency and time setting features taught by Krasten, as further modified by the automatic identification and suppression or 



	Regarding claim 13, the combination of Oh in view of Karsten, in further view of Chang, in further view of Strom teaches all of the limitations of claim 12, and Strom further teaches wherein the transition probabilities matrix is updated based on current data provided by the analytics library (Strom, Paragraph [0040] teaches “The statistical information comes from either a mathematical model of the system being monitored [as in current data provided by an analytics library] or from measurements of prior experience with the system.”; Strom, Paragraph [0068] teaches the controller performs once per tick updates and the updated state may include new values of t and w if present.; Strom, Paragraph [0069] teaches controller performs state updates associated with any messages received during the tick.),  

wherein said processor is further adapted to perform: re-computing a new optimized policy which minimizes the expected aggregated cost function in view of the updated probabilities matrix (Strom, Paragraph [0070] teaches upon the controller performing state updates the controller computes an action based on the state and policy. Said policy being a mapping from state to action in which for every possible state, the policy says which action to perform. Paragraph [0070] further indicates this policy will have been previously computed offline by solving an optimization problem and deployed into the controller before execution time. The controller computes the action based on the state and the policy.); and

applying the new optimized policy to perform said determining (Strom, Paragraph [0070] teaches upon the controller performing state updates the controller computes an action based on the state and policy. Said policy being a mapping from state to action in which for every possible state, the policy says which action to perform.; Strom, Paragraph [0071] teaches the controller then executes the computed action by updating and communicating the threshold, if required by the action to do so.). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as modified by the wearable device user-customizable notification (i.e. alerts) frequency and time setting features taught by Krasten, as further modified by the automatic identification and suppression or 


	
	Regarding claim 14, the combination of Oh in view of Karsten, in further view of Chang, in further view of Strom teaches all of the limitations of claim 11, and the combination further teaches wherein said processor is further adapted to perform: obtaining user feedback to modify the user preference (Oh, Section 3, col. 2 teaches a logging layer that carries out context factor logging and event factor logging, wherein context factors include activity, location, time, entertainment and system categories and event factors may include, inter alia, missed or rejected calls. [Note: missed or rejected calls as well as some context factors are forms of explicit or implicit user feedback obtained by the system.]; Oh, Section 6 further teaches the application was evaluated using two methods, a model prediction test and a user feedback test.); 

re-computing a new optimized policy which minimizes the expected aggregated cost function based on the modified user preference (Strom, Paragraph [0040] teaches different kinds of information supplied by the system’s users including, inter alia, a user-defined penalty function.; Strom, Paragraph [0041] teaches “The system will also incur an expected "cost" or "penalty" g(i,u) based on the user-defined penalty function. This step is repeated at each tick of time. An infinite horizon stochastic optimization problem is: given p.sub.ij(u) and g(i,u) as defined above, compute a "best" policy … mapping states to actions, such that the expected average penalty per unit time incurred over the long run is minimized.”; Strom, Paragraph [0089] teaches “To compute the cost g(i,u), the assumption is made that the user has supplied a penalty per message sent called C.sub.msg. The cost for the state is C.sub.msg weighted by the probability that a message will be sent…If the action taken is to change the threshold, there is an additional cost xC.sub.msg to send a control message to each of the x threshold-based filters.”; Strom, Paragraph [0070] teaches upon the controller performing state updates the controller computes an action based on the state and policy.; Strom, Paragraph [0071] teaches the controller then executes the computed action by updating and communicating the threshold, if required by the action to do so.); and 

applying the new optimized policy to perform said determining (Strom, Paragraph [0089] teaches “To compute the cost g(i,u), the assumption is made that the user has supplied a penalty per message sent called C.sub.msg. The cost for the state is C.sub.msg weighted by the probability that a message will be sent…If the action taken is to change the threshold, there is an additional cost xC.sub.msg to send a control message to each of the x threshold-based filters.”; Strom, Paragraph [0070] teaches upon the controller performing state updates the controller computes an action based on the state and policy.; Strom, Paragraph [0071] teaches the controller then executes the computed action by updating and communicating the threshold, if required by the action to do so.). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as modified by the wearable device user-customizable notification (i.e. alerts) frequency and time setting features taught by Krasten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, to further include the policy determined by probability statistics and a cost function (i.e., objective function) that is observed and applied by a controller modeled as a finite-state Markov process, as taught by Strom, in order to solve a stochastic optimization problem that provides parameters to a controller (i.e., that depends on states and not the current time) which at execution time decides when to send messages immediately and when to delay sending them and avoid the problem of wasted messages. (Strom, Paragraphs [0007] and [0097]-[0098]). 


Regarding claim 17, Oh teaches a computer program product comprising a non-transitory computer readable storage medium retaining program instructions (Oh, Section 1, col. 2, teaches mobile framework smartNoti to provide implement a method for finding a recognizable and available moment in a context-base notification system that may include receiving context and event factors from a wearable device.; Figure 1 teaches stored modules and temporary data [Note: Although not explicitly shown in the figure, stored modules and temporary data imply stored in a computer readable storage medium retaining program instructions to cause the processor to perform the method.].; Oh, Section 5, col.2 teaches processing system takes into account memory space and processing cost.), which program instructions when read by a processor, cause the processor to perform a method comprising: 

determining, by a stochastic controller, a policy indicating whether or not to provide one or more alerts to a user in any future timeframe based on events (Section 3 teaches “Prediction layer 3 – controlling the system” wherein if a context transition moment is detected the moment predictor predicts [i.e., with the statistical model/controller] whether the detected time is a recognizable and available moment to provide a notification to a user.; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Oh, page 3, col. 1, ¶ 1, teaches rule based filtering – reading on a policy, as claimed; Oh further teaches that the system judges whether a moment is recognizable and available for a notification and if it not an appropriate time smartNoti keeps the detection process running (see, Oh, pg. 4, Section 5)) and…, wherein the events are determined based on an analysis of multiple sensor readings from one or more sensors of a wearable device (Oh, Abstract , teaches “by using sensors and contextual factors”; Section 1, col. 2, ¶ 1, teaches “wearable sensors”, “smart phones” and “network systems” for notification systems to be made aware of their current environment; Figure 1 (and paragraphs below) teach smartNoti system architecture denoting a Logging Layer – measuring parameter [reading on determining events…from sensors of a wearable device, as claimed]; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Oh, page 4, Section 5, teaches processing system running on a mobile device [reading on at a computing device];  [Note: Oh further discloses, in Section 2, other prior art wherein wearable sensors were also used to decide whether a user should be notified and which modality to use.]; ), wherein the one or more alerts are configured to alert the user that respective events of the events have occurred (Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Section 3 teaches “Prediction layer 3 – controlling the system” wherein if a context transition moment is detected the moment predictor predicts [i.e., with the statistical model/controller] whether the detected time is a recognizable and available moment to provide a notification to a user.), …, wherein the stochastic controller comprises a stochastic model of an environment (Oh, Section 3 teaches “Prediction layer 3 – controlling the system”; Oh, Section 5, col. 2, teaches incremental user model using a Naïve Bayesian approach [i.e., as in “stochastic model of an environment”] as a baseline to identify whether the statistical model can be utilized in predicting user events.;), wherein said determining comprises determining a decision for an event of the events according to the policy, wherein the decision indicates whether or not an alert regarding the event is to be issued for the event (Oh, page 2, col. 1, ¶ 1, teaches “smartNoti keeps track of user contexts…The system judges whether the moment is recognizable and available for the notification…If it is not an appropriate time, smartNoti keeps detection process running.”; Oh, page 3, col. 1, ¶ 1, teaches rule based filtering – reading on according to a policy, as claimed ; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.); and 

outputting alerts to the user based on said determining, wherein said outputting comprises outputting the alert if the decision indicates that the alert is to be issued…(Oh, Section 3 teaches system architecture and method comprising, inter alia, the aforementioned “Prediction layer – controlling the system” and teaches based on the statistical prediction/determination of the “recognizable and available moment”, the system then generates notifications to the user.; Oh, page 2, col. 1, ¶ 1, teaches “…The system judges whether the moment is recognizable and available for the notification…”), 


	However, Oh does not distinctly disclose: 
determining … based on a user preference, … wherein the user preference comprises a user-defined weight that is controllable by the user, wherein the user preference is indicative of a desired notification rate of the user, wherein the user-defined weight is configured to be applied at least to a first penalty for excessive alerts or to a second penalty for missing alerts, wherein the policy is configured to minimize the first penalty and the second penalty,…

wherein, upon obtaining from the user a modified user preference indicative of a decrease in the desired notification rate of the user, recomputing the policy based on the modified user preference at least by applying a decreased weight to the first penalty or the second penalty.


	Nevertheless, Karsten teaches determining … based on a user preference, … wherein the user preference comprises a user-defined weight that is controllable by the user, wherein the user preference is indicative of a desired notification rate of the user (Karsten, Paragraphs [0109] teaches wearable device system comprising an electric feedback simulator configured to deliver an electric shock (i.e., as in an alert or notification) from the wearable device (i.e., wristband) in response to an instruction from the control unit; Paragraph [0110] teaches frequency, duration or voltage of the electric shocks [i.e., as in indicative of a desired notification rate] is customizable [as in based on a user preference].; Paragraph [0111] and [0113] teach electric feedback simulator configured to deliver the electric shock [i.e., notification and/or alert] from the wristband at a specific time [e.g., specified time for notifications and/or alerts based on an instruction(s) from the user or from another user.]; Paragraphs [0167]-[0169] teach wearable device providing alert signal to a user and a controller adapted to receive an alert instruction corresponding to an alert event. The device capable of alerting the user to different events.; Karsten, Paragraphs [0110] and [0415] teach variations in frequency [of the notifications/alerts] are customizable by the wearing user [Note: varying the frequency parameter of the alerts/notifications in Karsten - reading on a user-defined weight that is controllable by the user, as claimed), …


Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, with the wearable device user-customizable notification (i.e., alerts) frequency and time setting features as taught by Krasten to provide a wearable device system with alerts that can be manually set to serve as notifications or reminders for the wearing user as well as providing automatically generated alerts determined by the wearable device or life management system. (Karsten, Paragraphs [0414] and [0415]). 

However the combination of Oh in view of Karsten does not distinctly disclose: 
…, wherein the user-defined weight is configured to be applied at least to a first penalty for excessive alerts or to a second penalty for missing alerts, wherein the policy is configured to minimize the first penalty and the second penalty, …

wherein, upon obtaining from the user a modified user preference indicative of a decrease in the desired notification rate of the user, recomputing the policy based on the modified user preference at least by applying a decreased weight to the first penalty or the second penalty.

Nevertheless, Strom teaches: 
…, wherein the user-defined weight is configured to be applied at least to a first penalty for excessive alerts or to a second penalty for missing alerts, wherein the policy is configured to minimize the first penalty and the second penalty (Strom, Paragraph [0008] teaches method, apparatus, and computer program code for controlling when to send messages, wherein a policy is determined by utilizing probability statistics and a cost function [i.e., objective function] prior stream processing to determine which messages to send eagerly and under which conditions messages can be delayed.; Strom, Claim 4 teaches “receiving user input specifying the cost function, wherein the cost function indicates relative weights given to a cost of sending messages weighted against a cost of delaying delivering messages to clients.” [Note: cost of sending messages understood as reading on penalty for excessive alerts and cost of delaying sending messages understood as reading on penalty for missing alerts]; Strom, Paragraph [0041] teaches “user-defined penalty function” and further teaches computing a best policy mapping states to actions such that the expected average per unit time over the long run is minimized.; [Note: “messages” – disclosed in Strom - understood as reading on alerts as claimed.])...

wherein, upon obtaining from the user a modified user preference indicative of a decrease in the desired notification rate of the user, recomputing the policy based on the modified user preference at least by applying a decreased weight to the first penalty or the second penalty (Strom, Claim 4 teaches “receiving user input specifying the cost function, wherein the cost function indicates relative weights given to a cost of sending messages weighted against a cost of delaying delivering messages to clients.”; Strom, Paragraph [0041] teaches “user-defined penalty function” and further teaches computing a best policy mapping states to actions such that the expected average per unit time over the long run is minimized; Strom, Paragraph [0070] teaches upon the controller performing state updates the controller computes an action based on the state and policy. Said policy being a mapping from state to action in which for every possible state, the policy says which action to perform.; Strom, Paragraph [0071] teaches the controller then executes the computed action by updating and communicating the threshold, if required by the action to do so.).


Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as modified by the wearable device user-customizable notification (i.e. alerts) frequency and time setting features, as taught by Krasten, to further include the policy determined by probability statistics and a cost function (i.e., objective function) that is observed and applied by a controller, as taught 


As stated above, Examiner believes that the combination of Oh in view of Karsten in further view of Strom teaches or at the least implies …, wherein the user-defined weight is configured to be applied at least to a first penalty for excessive alerts or to a second penalty for missing alerts, … (Strom, Paragraph [0041] as stated above). However, said limitation is more clearly and distinctly taught by Horvitz, as provided below. 

Horvitz, teaches …, wherein the user-defined weight is configured to be applied at least to a first penalty for excessive alerts or to a second penalty for missing alerts (Horvitz, Paragraph [0008] teaches “notification decision making module makes decisions about how, if, and when to alert the user” based on a probabilistic analysis, and further teaches analyzing how and when to render an alert based on a consideration of the expected costs of interrupting the user by considering the costs of interruption for each of the possible states of attentional focus and the likelihood of each of the states.; Horvitz, Paragraphs [0042]-[0046] further describe “cost function”, “different dimensions of cost associated with alerts”, and “expected cost of delayed action associated with reading the message”.; Horvitz, Paragraph [0009] further teaches , … 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as modified by the wearable device user-customizable notification (i.e. alerts) frequency and time setting features, as taught by Krasten, as further modified by the policy determined by probability statistics and a cost function (i.e., objective function) that is observed and applied by a controller, as taught by Strom, to further include the cost function and techniques associated with managing alerts, as taught by Horvitz, in order to provide an architecture that can consider dynamically the urgency or importance of notifications and that can weigh the value of transmitting the information with the potential context-sensitive costs to the user in terms of the distraction associated with the rendering of visual or audio notifications. (Horvitz, Paragraph [0003]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156.  The examiner can normally be reached on Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123